Case: 08-31081     Document: 00511084087          Page: 1    Date Filed: 04/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 19, 2010
                                     No. 08-31081
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MICHAEL K WILLIAMS, also known as Spider Mike,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:06-CR-50127-2


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Michael K. Williams pleaded guilty pursuant to a written plea agreement
to conspiracy to possess with intent to distribute 50 grams or more of crack
cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846. Williams had an initial
guideline range of 121 to 151 months of imprisonment based on his offense level
and criminal history, but he was subject to a statutory minimum term of 240
months in prison under § 841(b)(1)(A).



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-31081   Document: 00511084087 Page: 2        Date Filed: 04/19/2010
                                No. 08-31081

      Prior to sentencing, the Government filed a motion pursuant to 18 U.S.C.
§ 3553(e) for a departure below the statutory minimum based on Williams’
substantial assistance. The district court granted the motion and sentenced
Williams to 132 months of imprisonment.
      Williams appeals the district court’s ruling denying him a reduction in
sentence pursuant to 18 U.S.C. § 3582(c)(2). He asserts that he was eligible for
a reduction under § 3582(c)(2) notwithstanding that his original sentence was
a departure below the mandatory minimum pursuant to § 3553(e). He also
asserts that it is unclear from the record whether the district court knew that
it had authority to reduce his sentence under § 3582(c)(2) in light of the
Government’s arguments to the contrary.        Williams also contends that the
district court could have reduced his sentence below the amended guideline
range pursuant to United States v. Booker, 543 U.S. 220 (2005), but he correctly
recognizes that his Booker argument is foreclosed. See United States v. Doublin,
572 F.3d 235, 238-39 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009).
      Although Williams argues that he was eligible for such a § 3582(c)(2)
reduction, this court recently held that, when a defendant is “subject to a
statutory minimum sentence above the upper end of his guideline range, even
if the district court departs downwardly from that minimum under a statutory
exception, 18 U.S.C. § 3582(c)(2) provides no authority to the district court to
later modify the sentence based on amendments to the guideline range.” United
States v. Carter, ___ F.3d ___, No. 08-20235, 2010 WL 322609, at *6 (5th Cir.
Jan. 28, 2010). Consequently, the district court committed no error in denying
Williams relief under § 3582(c)(2).
      AFFIRMED.




                                        2